 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1403 
In the House of Representatives, U. S., 
 
May 28, 2010 
 
RESOLUTION 
Providing for consideration of the Senate amendment to the bill (H.R. 4213) to amend the Internal Revenue Code of 1986 to extend certain expiring provisions, and for other purposes.  
 
 
That upon adoption of this resolution it shall be in order to take from the Speaker’s table the bill (H.R. 4213) to amend the Internal Revenue Code of 1986 to extend certain expiring provisions, and for other purposes, with the Senate amendment thereto, and to consider in the House, without intervention of any point of order, a motion offered by the chair of the Committee on Ways and Means or his designee that the House concur in the Senate amendment with the amendment printed in part A of the report of the Committee on Rules accompanying this resolution as modified by the amendment printed in part B of the report of the Committee on Rules and the further amendment printed in section 2. The Senate amendment and the motion shall be considered as read. The motion shall be debatable for one hour equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means. The previous question shall be considered as ordered on the motion to final adoption without intervening motion. The question of adoption of the motion shall be divided for a separate vote on the matter proposed to be inserted as section 523. 
2.The further amendment referred to in the first section is as follows: 
(1)Strike section 511 of the matter proposed to be inserted by the amendment printed in part A of the report of the Committee on Rules as modified by the amendment printed in part B of the report of the Committee on Rules. 
(2)Strike section 516 of the matter proposed to be inserted by the amendment printed in part A of the report of the Committee on Rules as modified by the amendment printed in part B of the report of the Committee on Rules. 
(3)In section 412(f)(1) of the matter proposed to be inserted by the amendment printed in part A of the report of the Committee on Rules, strike the date of the enactment of this Act and insert December 31, 2010. 
(4)In section 412(f)(2) of the matter proposed to be inserted by the amendment printed in part A of the report of the Committee on Rules, strike the date of the enactment of this Act and insert December 31, 2010. 
(5)In section 412(f)(3) of the matter proposed to be inserted by the amendment printed in part A of the report of the Committee on Rules, strike the date of the enactment of this Act and insert December 31, 2010. 
(6)In section 412(f)(4) of the matter proposed to be inserted by the amendment printed in part A of the report of the Committee on Rules, strike the date of the enactment of this Act and insert December 31, 2010. 
(7)In section 412(f) of the matter proposed to be inserted by the amendment printed in part A of the report of the Committee on Rules, strike paragraph (5). 
(8)Section 523 of the matter proposed to be inserted by the amendment printed in part A of the report of the Committee on Rules as modified by the amendment printed in part B of the report of the Committee on Rules is further amended by adding at the end the following new subsection: 
 
(b)Statutory paygoThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, jointly submitted for printing in the Congressional Record by the Chairmen of the House and Senate Budget Committees, provided that such statement has been submitted prior to the vote on passage in the House acting first on this conference report or amendment between the Houses.. 
3.House Resolution 1392 is laid on the table. 
 
Lorraine C. Miller,Clerk. 
